IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-93,622-01 & WR-93,622-02


                    EX PARTE SHEADRICK LEE JACKSON, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NOS. CR03046 HC-1 & CR03127 HC-1 IN THE 6TH DISTRICT COURT
                        FROM RED RIVER COUNTY


       Per curiam.

                                             ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. The record

forwarded to this Court appears, however, to be incomplete. The findings of fact refer to an affidavit

filed by trial counsel, but the affidavit has not been forwarded to this Court. The remand order from

this Court dated April 6, 2022 also specifically requested that the court supplement the record with

the document that gave Applicant notice of the enhancement allegations on the weapons charge, but

that document has also not been forwarded.

       On September 20, 2022, this Court ordered the district clerk to supplement the record by

forwarding the affidavit and the enhancement notice to this Court. The clerk was ordered to respond
                                                                                                   2

within thirty days from the date of the order but the clerk has not responded to this Court’s order.

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with trial counsel’s affidavit and the document that gave Applicant notice of the

enhancement allegations on the weapons charge. The trial court shall respond within thirty days

from the date of this order. Any extensions of time must be requested by the trial court and obtained

from this Court.



Filed: December 7, 2022
Do not publish